Name: 85/260/EEC: Decision of the European Parliament of 16 April 1985 on the discharge granted to the administrative board of the European Foundation for the improvement of living and working conditions in respect of the implementation of its appropriations for the 1983 financial year
 Type: Decision
 Subject Matter: NA;  EU institutions and European civil service
 Date Published: 1985-05-21

 Avis juridique important|31985D026085/260/EEC: Decision of the European Parliament of 16 April 1985 on the discharge granted to the administrative board of the European Foundation for the improvement of living and working conditions in respect of the implementation of its appropriations for the 1983 financial year Official Journal L 132 , 21/05/1985 P. 0036 - 0036*****DECISION OF THE EUROPEAN PARLIAMENT of 16 April 1985 on the discharge granted to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions in respect of the implementation of its appropriations for the 1983 financial year (85/260/EEC) THE EUROPEAN PARLIAMENT (a) having regard to the Treaty establishing the European Economic Community, and in particular Article 206b thereof, (b) having regard to the revenue and expenditure accounts of the European Foundation for the Improvement of Living and Working Conditions for the 1983 financial year, and the report of the Court of Auditors on these accounts (Doc. 2-1791/84), (c) having regard to the report of the Committee on Budgetary Control (Doc. 2-1800/84), 1. Notes the following figures for the accounts for the 1983 financial year of the European Foundation for the Improvement of Living and Working Conditions: 1.2 // Financial year 1983 // (ECU) // Receipts // 3 664 927 // 1. Subsidy from the Commission of the EC // 3 596 486 // 2. Bank interest // 47 516 // 3. Other // 20 925 // Expenditure // // 1. Final budget appropriations // 3 960 600 // 2. Commitments // 3 664 927 // 3. Appropriations unused (1-2) // 295 673 // 4. Payments // 2 708 062 // 5. Appropriations brought forward // 918 052 // 6. Payments from appropriations brought forward // 839 347 // 7. Appropriations brought forward and cancelled (5-6) // 78 705 // 8. Appropriations carried forward to 1984 // 956 865 2. Grants a discharge to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions, on the basis of the report of the Court of Auditors, in respect of the accounts for the 1983 financial year. 3. Asks its President to communicate this decision to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions, to the Council, to the Commission and to the Court of Auditors and to arrange for its publication in the Official Journal of the European Communities ('L'series). Strasbourg, 16 April 1985. 1.2 // The Secretary-General // The President // H.-J. OPITZ // Pierre PFLIMLIN